Citation Nr: 0104327	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to January 
1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1994, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1997.  At that 
time it was determined that new and material evidence had 
been presented to reopen the claim.  It was remanded for a 
medical examination and opinion.  In July 1999 the Board 
issued a decision denying entitlement to service connection 
for residuals of a head injury.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2000 decision the Court determined that Board's 
decision required further development and readjudication.


REMAND

In its January 2000 decision the Court noted that the duty to 
assist includes obtaining private medical records.  Solomon 
v. Brown, 6 Vet. App. 396, 401 (1994).  The Court further 
noted that although the Board considered medical certificates 
from Dr. Raul T. Gracia that were contained in the record, no 
attempt was made to obtain medical records from Dr. Gracia 
which may be related to the medical certificates.  The Court 
found that the Board had failed in its duty to assist the 
veteran.

The Court also noted that the addendum to the May 1997 VA 
examination report appeared to be inconsistent with the 
original report in some aspects.  It was noted that the 
examiner did not address in his addendum the significance of 
the fact that the appellant had complained of frequent or 
severe headaches at the time of his discharge.  The Court 
also noted that the addendum did not make reference to the 
verteran's inservice wound, which required closure with a 
clip, and CT scan results compatible with left frontoparietal 
craniectomy.  The Court concluded that the addendum's 
conclusion that the CT scan findings did not appear to be 
related to the inservice injury was misplaced or unfounded, 
and required further explanation.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should attempt to retrieve any 
additional available medical records from 
Dr. Gracia.

2.  Subsequent to the completion of item 
one, the veteran should be scheduled for 
a new examination.  The claims folder 
should be made available to the examining 
physician prior to the examination.  He 
should be asked to review the entire 
medical record, as well as this remand.  
The examiner should be asked to provide a 
professional opinion regarding the 
likelihood that the veteran's current 
left frontoparietal craniectomy 
residuals, and complaints of headaches 
are related to his inservice accident.  
The examiner is asked to explain his 
opinion and to cite and explain the 
significance and relationship of all 
pertinent evidence, to include the 
service medical records indicating an 
automobile accident with laceration and 
contusion, the veteran's complaints of 
headaches on his separation examination, 
the left frontoparietal craniectomy, and 
the CT scan results.

3.  If the decision remains adverse the 
RO should comply with all applicable 
notice requirements and provide the 
veteran and his representative a 
supplemental statement of the case and 
adequate time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



